Citation Nr: 1126916	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  07-00 013A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for service-connected panic disorder during the period between 24 April 2002 and 20 July 2008.

2.  Entitlement to an initial disability rating in excess of 50 percent for service-connected panic disorder.

2.  Entitlement to individual unemployment benefits (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to September 1965.   

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

Procedural history

The Veteran's April 2002 claim for service connection for an acquired psychiatric disorder was granted in a June 2003 rating decision.  The RO evaluated the Veteran's service-connected panic disorder as 10 percent disabling effective 24 April 2002, the date VA received the Veteran's claim.  The Veteran disagreed with the disability rating.  In a June 2003 rating decision, the RO granted a 30 percent disability rating effective 24 April 2002.  The Veteran disagreed and has perfected an appeal.  In an April 2009 rating decision, the RO granted a 50 percent disability rating effective 21 July 2008, the date of a VA examination.  

In a February 2006 rating decision, the RO denied the Veteran's August 2005 claim for TDIU benefits.  The Veteran disagreed and perfected an appeal.

The Veteran presented evidence in support of his claim at a July 2009 hearing at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the Veteran's VA claims folder.  In a November 2009 decision, the Board remanded the Veteran's claim for further evidentiary development.  


FINDINGS OF FACT

1.  The Veteran's service-connected panic disorder is manifested by complaints of  panic attacks that occur approximately 4 or 5 times a week mainly while the Veteran is sleeping and panic attacks during the day about 4 time each month, and which range in length from 15 minutes to one and a half hours; irritability and frustration; discomfort with crowds, impatience with people and intolerance of people; sleep problems; intact memory; no hallucinations or mania; chronic anxiety; maintenance of personal hygiene; appropriate grooming; and no homicidal or suicidal ideation.

2.  The medical and other evidence of record demonstrates that the Veteran's service-connected disabilities, alone, do not render him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent disabling for the period between 24 April 2002 and 20 July 2008 are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130 Diagnostic Code 9412 (2010).

2.  The criteria for a disability rating in excess of 50 percent disabling are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130 Diagnostic Code 9412 (2010).

2.  The criteria for a TDIU have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16, 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran essentially contends that he is entitled to a higher initial disability rating and subsequent disability ratings for his service-connected panic attacks, and he seeks TDIU benefits contending that his service-connected disabilities render him unable to secure or follow substantially gainful employment.  The Board will first address preliminary matters and then render a decision on the issues on appeal.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (the Court) held that compliance with remand instructions is neither optional nor discretionary and further held that the Board errs as a matter of law when it fails to ensure compliance with remand orders.  Although VBA is required to comply with remand orders, it is substantial compliance, not absolute compliance that is required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more that substantially complied with the Board's remand order").

As noted above, the Board remanded the Veteran's claim in November 2009 for further evidentiary development.  Specifically, the Board ordered VBA to obtain records pertaining to an Ohio worker's compensation claim made by the Veteran and to provide the Veteran with VA medical examinations to reevaluate the Veteran's service-connected disabilities and to provide an opinion whether the service-connected disabilities combine to preclude the Veteran's ability to obtain or follow substantially gain employment.

The record shows that State of Ohio records pertaining to the Veteran's claim for worker's compensation and dated April 2009 and December 2008 were obtained and associated with the Veteran's VA claims folder.  The record also includes June 2010 VA medical examination reports regarding the Veteran's service-connected disabilities of panic disorder, bilateral hearing loss, and a right thumb scar.  The Veteran is also service-connected for tinnitus and receives a schedular maximum 10 percent disability rating for that disability.  The psychiatric examination report provides an opinion regarding the Veteran's ability to secure and follow substantially gainful employment.

For those reasons, the Board finds that VBA has substantially complied with the November 2009 remand order.

Duties To Notify And To Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Veteran's panic attack claim arises from the Veteran's disagreement with an initial disability rating.  The United States Court of Appeals for the Federal Circuit and the United States Court of Appeals for Veterans Claims (Court) have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin v. Peake, 22 Vet.App. 128 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Board observes that the Veteran has not contended, nor does the record indicate, that his claim has been prejudiced by a lack of notice.  See Goodwin at 137 [Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements].  Thus, VBA has fulfilled its duty to notify the Veteran regarding the claim for an increased initial disability rating for panic attacks.

Regarding the claim for TDIU, the Veteran was informed in an October 2005 letter of the evidence needed to substantiate the claim.  In addition, the letter informed the Veteran of the steps VA would take to assist him in developing his claim, including providing him with a medical examination and obtaining pertinent records from VA, military and other federal and state agencies, and from private medical or employment providers.  The Veteran also received notice of how VA determines a disability rating and an effective date for a claimed disability in a May 2008 letter.  

The record shows that VBA obtained service treatment records, VA treatment records and private medical records that were identified by the Veteran, and the Veteran received VA medical examinations, including those provided in August 2002, February 2006, August 2008 and June 2010.  The Veteran has been represented by a service representative and has been informed by the RO of the law and regulations that apply to his claims.  As noted in the Introduction above, the Veteran presented testimony at a hearing at the RO before the undersigned VLJ.  

For those reasons, the Board finds that VBA satisfied the duties to assist and notify the Veteran, and that all due process has been provided.  The Board will proceed to a decision on the claims on appeal.

Relevant law and regulations

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's service-connected panic attack disability is rated under 38 C.F.R. § 4.130, Diagnostic Code 9412 [Panic disorder and/or agoraphobia].  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Diagnostic Code 9412 is deemed by the Board to be the most appropriate primarily because it pertains specifically to the primary diagnosed disability in the Veteran's case (panic disorder without agoraphobia).  The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate, and the Veteran has not requested that another diagnostic code be used.  In any event, all psychiatric disabilities, except eating disorders, are rating using identical schedular criteria.  Accordingly, the Board concludes that the Veteran's disability is appropriately rated under Diagnostic Code 9412.

Under 38 C.F.R. § 4.130, Diagnostic Code 9412 (2010), a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e. g., largely incoherent or mute).  A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death.  See 38 C.F.R. § 4.130.

The Veteran's panic disorder has been evaluated as 30 percent disabling from the date VA received the Veteran's claim, 24 April 2002 and 50 percent disabling from 21 July 2008, the date that the Veteran underwent a psychiatric examination.  The Board will first address whether the record evidence supports a finding of a disability rating in excess of 30 percent disabling during the period between 24 April 2002 and 20 July 2008, and then address whether the evidence supports a finding of a disability rating in excess of 50 percent from 21 July 2008 on.  

Medical evidence

A VA special psychological evaluation dated July 2002 reports that the Veteran appeared at the examination with adequate grooming and hygiene.  The Veteran's speech was characterized as "relevant and coherent and spoken at a normal rate, suggesting an absence of thought disorder or racing thoughts."  The Veteran's affect was described as "mildly depressed," and there was no evidence of psychotic disturbance.  Memory appeared to be intact and the Veteran's reasoning and judgment appeared to be normal.  A GAF score of 61-70 was reported. 

A February 2006 examiner reported that the Veteran's medical records showed that he had four panic attacks between February 2005 and January 2006.  In March 2005, the Veteran reported that he had two minor attacks and then reported he had no other panic attacks until October 2005 when he reported having two attacks.  The examiner further noted that a review of the Veteran's medical record indicated that his primary complaint for the previous four-to-five years regarded his anger and irritability.  

The examiner stated that the Veteran was alert and oriented to time, place and person and had satisfactory grooming and hygiene.  The Veteran's speech was described to be rapid, but normal in volume and tone.  The Veteran's thought process was described to be "logical, coherent and goal-directed" and he demonstrated no evidence of a thought disorder.  The Veteran denied suicidal and homicidal ideation as well as auditory or visual hallucinations.  There was no evidence of mania, paranoid ideations or delusions.  The Veteran's mood was described to be "depressed, irritable, angry" and his affect was described as "irritable."  The Veteran stated that his attention and concentration were good.  Psychological testing showed that the Veteran suffered from both depressive and anxiety disorders.  A GAF score of 55 was reported to "reflect the moderate intensity of symptoms and their impact on his social and mental functioning."

The Veteran was examined in July 2008 by a VA psychiatrist.  The examiner reviewed the Veteran's medical records and noted that in February and March 2008, the Veteran experienced difficulty with severe pain and that he experienced "serious suicidal ideation at that time."  The Veteran's pain was ultimately relieved by a May 2008 hip replacement and by the time of the July 2008 interview, the Veteran had stopped treatment at a pain clinic.  The examiner noted that the Veteran reported he had experienced "mild improvement" for his "irritability and depressed mood" as a result of his then current medical regimen, but he reported that he "remains symptomatic with panic attacks" of which the Veteran reported he had 4-5 per week.  The examiner noted that the Veteran has been married and divorced three times, but also that he maintains relationships with a "fiancé" and his daughter and son.  The Veteran also noted he had "some occasional" contact with fellow police officers at a Fraternal Order of Police post, but also stated he had only one close friend and that he avoided crowds.  The Veteran reported that his panic attacks "always occur in his home," fluctuate in severity and last from "seconds to minutes" at a time.  The Veteran also reported he had sleep difficulties and slept no longer than three hours at a time.    

The examiner described the Veteran's grooming was good and he was described to be alert and oriented to time, place and person.  The Veteran's speech was described to be of low volume, but articulate and spontaneous and of regular rate and rhythm.  The examiner also noted that at times the Veteran "had great difficulty answering questions succinctly and would frequently go into long drawn out stories and became angry if he was interrupted or not permitted to tell the story fully."  The examiner stated that the Veteran appeared to be "quite controlling" and that he appeared to be "quite stubborn and inflexible in his thinking patterns."  The examiner described the Veteran's thought processes to be "goal directed at times but at other times tangential, over inclusive and circumstantial."

The Veteran's memory was described as intact and his cognition was described to be intact "grossly without noticeable difficulties in concentration, focus or distractibility."  The Veteran's mood was "dysphoric and irritable" and his affect was congruent.  The Veteran denied psychotic symptoms such as hallucinations, delusions or paranoia, and there was no evidence of "formal thought disorder."  The Veteran also denied homicidal and suicidal ideation.  The Veteran's insight was described to be "limited," but his judgment was "felt to be good."  

The July 2008 examiner reported that the Veteran "appears to have had an increase in the frequency of panic attacks since he was previously seen [by the examiner]" which indicated a worsening of his panic disorder.  The examiner noted the Veteran "has had some chronic difficulties with adjustment problems and with maintaining relationships," but that those adjustment and relationship problems did not appear to be due to the panic attacks.  The examiner provided a GAF score of 55.

A February 2009 psychiatric treatment note indicates that the Veteran was appropriately groomed, angry and showed "poor to fair" insight and judgment.  He was described to be oriented and had logical and coherent speech, without suicidal or homicidal ideation.  

The Veteran was seen in June 2010 by a VA psychiatrist who reviewed the Veteran's VA claims folder including the transcript of the July 2009 Board hearing.  The examiner noted that the medical record showed that the Veteran continued to have 4-5 panic attacks per week, and that GAF scores were noted to consistently be 58 between July 2009 and March 2010.  The examiner noted that the Veteran had recently abruptly ended a relationship with a woman because of comments she had made regarding the Veteran and that the Veteran was then currently not "dating."  The Veteran also noted that his closest friend died the previous January, and that he socializes almost exclusively with his daughter and grandchildren and has regular telephone contact with his son who lives out of state.  The Veteran indicated he was a member of several Veteran and police organizations.  

The Veteran reported he regularly took showers and attended to personal hygiene, and he reported going fishing about once a week.  The examiner reported that the Veteran's appearance was neat and appropriate, his eye contact was good and his speech was of low volume, but of regular rate and rhythm and he was relevant, articulate and coherent.  The Veteran was oriented and alert, showed intact memory and concentration, and he showed no difficulty concentrating and focusing.  The Veteran's mood was described to be "somewhat anxious and dysphoric," and his affect was congruent with full range.  The examiner noted that the Veteran "endorsed mistrust and suspiciousness but did not endorse auditory and visual hallucinations, delusions, or paranoia," denied suicidal or homicidal ideation, and there were no symptoms of mania, hypomania or obsessive-compulsive disorder observed by the examiner.  There was no evidence of a formal thought disorder, but the Veteran did show signs of frustration, irritability and anger.  The examiner described the Veteran's thought processes to be "goal directed with some tendency toward over inclusiveness."  Insight and judgment were described to be "fair to good."   The examiner summarized that the Veteran presented with "moderate to serious symptomatology including panic attacks, sleep difficulties, occasional passive thoughts of death, avoidance of crowds with few friends and difficulty maintaining romantic relationships.  A GAF score of 55 was provided.

Discussion

24 April 2002 and 20 July 2008

As noted above, between 24 April 2002 and 20 July 2008, the Veteran's Panic Disorder was evaluated as 30 percent disabling.  Also as noted above, the criteria for a 30 percent disability rating include symptoms such as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).   The medical evidence clearly shows that the Veteran reported having four panic attacks between February 2005 and January 2006, in March 2005, he reported having two minor attacks and then reported he had no other panic attacks until October 2005 when he reported having two attacks.  After January 2006 and in the July 2008 examination, the Veteran reported he had 4-5 panic attacks per week.  Thus, it appears that between January 2006 and July 2008, the numbers of panic attacks increased.  There is, however, no specificity; there is no date given where the Veteran began having the increased numbers of panic attacks.

In order to substantiate a 50 percent disability rating for the period under question, the evidence must show  the Veteran manifested symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.  

During the period between 24 April 2002 and 20 July 2008, the evidence shows the Veteran's affect was described to be "mildly depressed," "irritable," and "dysphoric and irritable," but never described as flattened.  The Veteran's speech was never described to be circumstantial, circumlocutory or stereotyped; rather it was described to be low volume, but articulate and spontaneous and of regular rate and rhythm.  The Veteran did specify in the July 2008 examination that he had been experiencing 4-to-5 panic attacks per week, but it does not appear that he experienced panic attacks that frequently up through January 2006.  There was no evidence that the Veteran has ever had difficulty understanding complex commands and no evidence that his memory, thinking or thought processes were impaired.  The Veteran did report problems with anger, but no motivational or mood issues related to depression or anxiety.  Finally, the Veteran was assigned GAF scores of 61-70 in 2002 and 55 in 2006 and 2008.  As the 2006 examiner noted, the Veteran's GAF score "reflect[ed] the moderate intensity of symptoms and their impact on his social and mental functioning."  

Throughout the pendency of the claim, the evidence has shown that the Veteran has had problems with relationships, however the July 2008 examiner pointed out that the Veteran "has had some chronic difficulties with adjustment problems and with maintaining relationships," but that those adjustment and relationship problems did not appear to be due to the panic attacks.  In sum, the medical evidence of record does not meet the criteria required for a 50 percent disability rating between 24 April 2002 and 20 July 2008.  The Board notes that the Veteran has received the benefit of the doubt in that he has been assigned a 30 percent disability rating from the date of his service connection when the symptoms may not have met the 30 percent criteria.  The Board has found, however, that the 30 percent criteria were met at least in February 2006.

The Board has also considered whether the evidence supports a finding for a 70 or 100 percent disability rating for the period between April 2002 and July 2008.  The medical evidence shows that the July 2008 a VA psychiatrist noted that in February and March 2008, the Veteran experienced difficulty with severe pain and that he experienced "serious suicidal ideation at that time."  Subsequently, the Veteran has consistently denied suicidal ideation and has never been found to be a danger to himself.  No obsessional rituals which interfere with routine activities were observed by VA examiners during the period under consideration.  The Veteran's speech was never described to be intermittently illogical, obscure, or irrelevant, but rather was described as articulate and coherent.  During the period under consideration, the Veteran's panic attacks were not continuous and at most occurred 4-5 times per week and they did not affect his ability to function as they did not last for a long period of time.  The Veteran's impulse control was never described as being impaired, although the Veteran continually complained that he was often irritable and had a low tolerance for other people.  The Veteran was never disoriented and he his personal grooming and hygiene has always been described to be appropriate.  The Veteran has reported difficulty with crowds and he seeks to avoid them and he has had difficulty with relationships with women, but he has maintained good relationships with his daughter, son and grandchildren.  In sum, the Board finds that the medical evidence does not rise to substantiate a finding that the 70 percent disability rating criteria are met.  Similarly, the 100 percent criteria are not applicable in this case.  

There is no evidence that the Veteran's symptoms included gross impairment in thought processes or communication, and he consistently denied having any, much less persistent, delusions or hallucinations.  The Veteran's behavior has never been characterized as grossly inappropriate, and he has been deemed not to present a danger to himself or to others.  The Veteran has never complained that he could not perform activities of daily living including maintenance or minimal personal hygiene and the evidence does not allow that conclusion.  The Veteran has always been described to oriented and his memory has always been described to be intact.  Finally, the GAF scores reported in the Veteran's case do not reflect the serious disabilities that are considered by 70 and 100 percent rating criteria. 

For the reasons stated above, the Board does not find that the Veteran is entitled to a disability rating in excess of the currently assigned 30 percent disability rating between 24 April 2002 and 20 July 2008.

Post 21 July 2008

The Veteran has been assigned a 50 percent disability rating from 21 July 2008.  The Board will address whether the rating criteria for a 70 or 100 percent disability rating are applicable in this case.

Preliminarily, the GAF scores provided by VA examiners between July 2008 through June 2010 remained at 55, with two 58 GAF scores being reported assigned in two intervening psychiatric treatment notes.  In addition, the June 2010 examiner reported that "there is no evidence that his [the Veteran's] condition has worsened since the time of his last assessment [in July 2008]."  Indeed, the Veteran's symptoms were very similar in the July 2008 and the June 2010 examination reports.  In the context of 70 percent rating criteria, there was no evidence of suicidal ideation, but rather the examiners reported "occasional passing thoughts of death; the Veteran consistently denied suicidal ideation or attempts of suicide.  No obsessional rituals were observed or reported by the examiners.  The evidence showed that the Veteran's cognition and ability to concentrate and focus were normal.  The Veteran's speech was not described to be intermittently illogical, obscure, or irrelevant.  The July 2008 examiner did not that the Veteran "would frequently go into long drawn out stories" and became angry if he were interrupted.  The June 2010 examiner noted that the Veteran was at ease and used humor, but also had flares of irritability.  But, the Veteran's speech was always described to be articulate and coherent.

The Veteran's panic attacks consistently were reported to occur 4-5 times per week and "always at home" and fluctuated in severity and length.  The panic attacks cannot be characterized as being near-continuous panic and there was no description provided by the Veteran or the examiner that indicated the attacks affected the ability to function independently.  Indeed, the Veteran lived alone during the period under consideration and provided for himself without assistance for basic living functions.  The Veteran has always reported being irritable, but there have been no claims or reports of violence in the July 2008 to June 2010 reports.  The Veteran has always been oriented and his hygiene has always been appropriate.  The Veteran does have a problem with crowds and with certain kinds of people; however, it appears he has had a good relationship with his daughter and his son, and his daughter's children, during the period under consideration.  In addition, it appeared to both examiners that the Veteran's numerous other physical problems were more likely to cause him problems with employment.  The record evidence simply does not substantiate application of the 70 percent criteria after July 2008.

Similarly, the 100 percent criteria are inapplicable.  There is no evidence that the Veteran's symptoms included gross impairment in thought processes or communication; he consistently denied having delusions or hallucinations; the Veteran's behavior has never been characterized as grossly inappropriate; and, he has been deemed not to present a danger to himself or to others.  The Veteran has never complained that he could not perform activities of daily living including maintenance or minimal personal hygiene.  The Veteran has always been described to oriented and his memory has always been described to be intact.  The Veteran has never been hospitalized or received in-patient treatment for his Panic Disorder.  Finally, as above, the GAF scores reported in the Veteran's case do not reflect the serious disability that are considered by 70 and 100 percent rating criteria. 

For the reasons stated above, the Board does not find that the Veteran is entitled to a disability rating in excess of the currently assigned 50 percent disability rating.

TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2010).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2010).  "Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a) (2006).  The Court noted the following standard announced by the United States Eighth Circuit Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Moore, 1 Vet. App. at 359.

As noted above, a claim for a total disability rating based upon individual unemployability "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon the veteran's actual industrial impairment.  

In a pertinent precedent decision, the VA General Counsel concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91 (Dec. 27, 1991).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more. 38 C.F.R. § 4.16(a) (2010).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321 (2010).

The Veteran's service-connected disabilities include: Panic Disorder, currently evaluated as 50 percent disabling; Hearing Loss evaluated as 20 percent disabling; Tinnitus evaluated as 10 percent disabling, and, residuals of a right thumb scar currently evaluated as 10 percent disabling.  A combined 70 percent disability rating is in effect.

Because the Veteran's combined disability rating is 70 percent, with one of his disabilities being at least 40 percent disabling (his Panic Disorder is rated as 50 percent disabling), his service-connected disabilities meet the schedular criteria for consideration of TDIU under 38 C.F.R. § 4.16(a) (2010).  The question that remains to be answered is whether the Veteran's service-connected disabilities render him unemployable.  For the following reasons, the Board finds that they do not render him unemployable.

The Veteran's right thumb disability was examined in June 2010 by a VA physician's assistant who reviewed the Veteran's VA claims folder and medical evidence and who examined the Veteran's right thumb scar.  The examiner reported that the Veteran's right thumb scar is essentially asymptomatic and opined that the Veteran's right thumb scar "does not and has not hindered his employment options and opportunities in any way."  
The Veteran's hearing loss was assessed in June 2010 by a VA audiologist.  The hearing test results provide the basis for a 20 percent disability rating.  The examiner noted that the Veteran's hearing loss and tinnitus do not "preclude him from gainful employment," but the examiner did opine that the Veteran should not be employed in an occupation that requires acute hearing.

As discussed above, the Veteran has been examined on several occasions by VA examiners to determine the nature and extent of his service-connected Panic Disorder.  For the reasons stated above, the Veteran's Panic Disorder disability is currently rated as 50 percent disabling.  With regard to the Panic Disorder's impact on the Veteran's ability to obtain and follow substantially gainful employment, the July 2008 examiner noted that the Veteran had "some chronic difficulties with adjustment problems and with maintaining relationships," they do not appear to be as a result of his panic disorder.  The examiner added that the Veteran's retirement "appears to have been based on his physical limitation, most notably his chronic pain rather than his panic attacks."  

The June 2010 examiner noted that the Veteran "has a number of physical limitations resulting from his police force injuries, which adversely affect his employment," and that the Veteran identified them as affecting his "ambulation, lengthy sitting and standing, and hearing loss as the primary reasons that he needed to quit his investigation work."  The examiner noted that the Veteran did not list his panic disorder as a reason why he could not work.  

The June 2010 examiner reported that the current nature of the Veteran's Panic Disorder symptoms would cause "moderate difficulty adapting to stressful situations in a work, classroom, or social setting."  The examiner noted that the Veteran's chronic anxiety would likely lead to a "moderate degree of difficulty with occupational productivity, reliability, efficiency, and work performance."  The examiner also noted that the Veteran's thinking processes would not adversely affect his vocational functioning, the chronic difficulties with fatigue, motivation, sleep and anxiety would likely lead to an occasional missed day from work.  The examiner summarized the Veteran's Panic Disorder disability as causing a "moderate degree of difficulty interacting socially, especially with strangers due to his chronic difficulties with mistrust and suspiciousness."

In summary, the question becomes whether the Veteran's service-connected hearing loss and Panic Disorder disabilities render him unemployable.   The hearing loss, by itself, only precludes a job requiring acute hearing.  The Panic Disorder, by itself, causes a moderate disability for the Veteran to interact with people and occasional missed days of work.  The Board observes that the two disabilities combine to limit the Veteran's ability to obtain and follow substantially gainful employment, but they do not appear to prevent him from employment.  

The Board is cognizant of the direction provided by the Court in Moore v. Derwinski, 1 Vet. App. 356, 358 (1991):

The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

In this case, it does not appear to the Board that the Veteran's hearing loss is so substantial that he could not obtain employment and it does not appear that his Panic Disorder is so consuming that it would prevent him from engaging in many types of employment.  Although the Veteran's Panic Disorder has an impact, it is only a moderate one and he would likely be able to perform many of the tasks he performed as a polygrapher or as an investigator.  Similarly, the Veteran's hearing loss does have an impact on the Veteran's ability to converse, however he is not unable to hear and in an appropriate setting would likely be able to perform in tasks that do not require acute hearing.  On the other hand, the Veteran's non-service-connected disabilities would likely combine to prevent him from engaging in substantially gainful employment; but, those disabilities are not for consideration in this analysis.  In sum, the Board finds that although the Veteran would be limited by his service-connected disabilities in obtaining and following substantially gainful employment, they do not combine to prevent him from doing so.


ORDER

Entitlement to a disability rating in excess of 30 percent for service-connected Panic Disorder for the period between 24 April 2002 and 20 July 2008 is denied.

Entitlement to a disability rating in excess of 50 percent for service-connected Panic Disorder for the period after 21 July 2008 is denied.

Entitlement to TDIU benefits is denied.




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


